UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  11/14/2019

 DWAYNE FRANCIS,

                                 Plaintiff,                          ORDER

                   -against-                               1:15-CV-7997 (VSB) (KHP)

 THE CITY OF NEW YORK, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       Plaintiff shall serve a copy of this Court’s Report and Recommendation at ECF 263 on

Defendants Figueroa and Capella and file affidavits of the same with this Court by no later than

November 21, 2019.


SO ORDERED.

 Dated:   November 14, 2019
          New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
